DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The terminal disclaimer filed on November 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,638,819 and US 10,337,322 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed on November 26, 2021 have been fully considered but they are not persuasive.
The applicant argues that Ritter and Sinclair fail to disclose a sensor body comprising an electronics section which sensor body is separable from and at least partially disposable within a tool body.  In particular, the applicant argues that Ritter discloses measuring electronics (113), which [is] correspond to "electronics section" of present claim 1, is not separable from sub 101, which corresponds to "tool body" of present claim 1. Only a resistivity sensor (109) can be separated, as illustrated in Figure 2 of Ritter (see below), while the measuring electronics (113) remain in the sub 101. Thus, the measuring electronics (113) are clearly not disposed within the resistivity sensor (109) and separable from the sub 101 as recited in the claimed invention (at pages 6-7 of Response).  The Examiner respectfully disagrees.
en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard (MPEP 2111).
Initially, the Examiner notes that the resistivity sensor (109) is relied upon for a teaching of the claimed sensor body and the sub (101) is relied upon for a teaching of the claimed tool body (at page 6 of Non-Final Rejection).  As illustrated in Fig. 2 of Ritter, the sensor 109 is separable from and at least partially disposable within the tool body.  Therefore, the issue is whether the sensor body (109) comprises an electronics section, as recited in amended independent claim 1.
Ritter discloses that in one configuration of the resistivity sensor, the sensor is a galvanic sensor that operates by conveying a measure current into the formation.  Ritter discloses that the sensor includes a measure electrode is indicated by 151, the guard electrode is denoted by 153, an insulating section by 155 and the return path for the electrical current from the measure electrode is through the body shown by 157 (at para. 0042 and at least Fig. 4).  Therefore, given its broadest reasonable interpretation of the term “electronics section” in the claim, Ritter clearly teaches that the sensor body (101) comprises an electronics section (at least measure electrode 151, guard electrode 153 and return path for electrical current).   
Accordingly, the Examiner notes that the applicant’s amendments to independent claim 1 are not sufficient to overcome the cited prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 10, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0001624 to Ritter et al. (hereinafter Ritter) in view of US 6,100,696 to Sinclair (hereinafter Sinclair).

a sensor body having a longitudinal axis (Fig. 2, sensor 109), wherein the sensor body comprises an electronics section (at least measure electrode 151, guard electrode 153 and return path for electrical current, illustrated in Fig. 4 and para. 0042), wherein the sensor body is separable from and at least partially disposable within a tool body (Fig. 2, the sensor 109 is separable from the sub 101 and is at least partially disposable in the sub 101).
Ritter fails to disclose that the sensor comprises a transmitting antenna disposed along a length of the sensor body; a receiving antenna disposed along a length of the sensor body; and an electronics section configured to receive signals from the transmitting antenna.
Resistivity sensors having the above configuration are well known and commonly used in the art.  For example, in the same field of endeavor, Sinclair discloses a resistivity sensor comprising a transmitting antenna disposed along a length of the sensor body (FIG. 1, transmitter coil 16, col. 6, II. 34-35); a receiving antenna disposed along a length of the sensor body (FIG. 1, receiver coils 18 and 20, col. 6, II. 35); and an electronics section configured to receive signals from the transmitting receiving antenna (FIG. 1, tool data acquisition circuits 22, col. 6, II. 37-39 and FIG. 6, col. 9, II. 1-34).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Ritter so that the sensor comprises a transmitting antenna disposed along a length of the sensor body; a receiving antenna disposed along a length of the sensor body; and an electronics section configured to receive signals from the 

    PNG
    media_image1.png
    521
    790
    media_image1.png
    Greyscale

Independent claim 16 recites similar features as those recited in independent claim 1 and thus is rejected on the same grounds.
Regarding claims 2 and 18, Ritter fails to disclose wherein at least one antenna is configured to generate magnetic moments parallel with the longitudinal axis of the sensor body.
Sinclair discloses wherein at least one antenna is configured to generate magnetic moments parallel with the longitudinal axis of the sensor body (FIG. 3, antennas 16, 18 and 20 generate magnetic flux 60 and 62 which are parallel with the longitudinal axis of the tool 10, e.g., magnetic flux at the outermost portions of the tool).
Accordingly, it would have been obvious to modify Ritter for the same reasons noted above with respect to independent claim 1. 

Sinclair discloses wherein at least one antenna is configured to generate magnetic moments misaligned with the longitudinal axis of the sensor body (FIG. 3, antennas 16, 18 and 20 generate fields 60 and 62 which at one point are not in alignment with the longitudinal axis of the sensor body, i.e., at least one antenna is configured to generate magnetic moments misaligned with the longitudinal axis of the sensor body).
Accordingly, it would have been obvious to modify Ritter for the same reasons noted above with respect to independent claim 1.
Regarding claim 4, Ritter fails to disclose a calibrating device configured to calibrate signals generated from the receiving antennas.
Sinclair discloses a calibrating device configured to calibrate signals generated from the receiving antennas (FIG. 6 is a block-diagram showing exemplary electronic circuits that may be used to acquire data using the sensor coil arrangement and the electronic circuits are configured to calibrate signals generated from the coils, col. 8, II. 66-col. 9, II. 34).
Accordingly, it would have been obvious to modify Ritter for the same reasons noted above with respect to independent claim 1.
Regarding claim 5, Ritter fails to disclose wherein the calibrating device comprises a signal generator configured to generate a voltage signal at a desired frequency.

Accordingly, it would have been obvious to modify Ritter for the same reasons noted above with respect to independent claim 1.
Regarding claim 8, Ritter fails to disclose wherein at least part of the sensor body comprises a non- conducting material.
Sinclair discloses wherein at least part of the sensor body comprises a non-conducting material (The transmitter and receiver coils 16, 18, 20 may be wound on a temperature-stable fiberglass/epoxy composite forms, col. 7, II. 7-10).
Accordingly, it would have been obvious to modify Ritter for the same reasons noted above with respect to independent claim 1.
Regarding claims 10 and 20, Ritter fails to disclose a sensor cover that fits over the sensor body, wherein at least part of the sensor cover comprises a non-conducting material.
Sinclair discloses a sensor cover that fits over the sensor body, wherein at least part of the sensor cover comprises a non-conducting material (The transmitter and receiver coils 16, 18, 20 may be wound on a temperature-stable fiberglass/epoxy composite forms, i.e., composite forms corresponds to a cover that fits over the sensor body, col. 7, II. 7-10).
Accordingly, it would have been obvious to modify Ritter for the same reasons noted above with respect to independent claim 1.

Sinclair discloses wherein a radially outermost surface of the sensor body is at a distance from the longitudinal axis of the drill string substantially equal to or less than an outer diameter of the drill string (no part of tool 10 protrudes or extends radially outward beyond a diameter of the drill collar 12, see FIG. 1 and thus a radially outermost surface of the resistivity sensor is at a distance from the longitudinal axis of the drill string substantially equal to or less than an outer diameter of the drill string).
Accordingly, it would have been obvious to modify Ritter for the same reasons noted above with respect to independent claim 1.
Regarding claim 15, Ritter discloses that the sensor is configured such that when the tool body rotates, transmitting and receiving patterns from the antennas rotate with the tool body (Fig. 1 and para. 0034).
Regarding claim 17, Ritter discloses wherein the sensor is configured to be radially offset from a longitudinal axis of the tool body (Fig. 2, sensor 109 is offset from sub 101).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter and Sinclair in view of US 2014/0136114 to Liu et al. (hereinafter Liu).
Regarding claim 6, modified Ritter fails to disclose wherein the calibrating device comprises an antenna configured to generate a voltage signal at a desired frequency in the receiving antennas.

That is, Liu discloses a calibrating device comprising an antenna (compensating transmitter 804) configured to generate a voltage signal at a desired frequency in the receiving antennas (a transmitter coil transmits an interrogating electromagnetic signal which propagates through the well bore and into the surrounding formation and signals from the formation reach receiver coils, inducing a signal voltage that is detected and measured to determine an amplitude attenuation and phase shift between coils).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the calibrating device taught by modified Ritter to incorporate an antenna configured to generate a voltage signal at a desired frequency in the receiving antennas, as taught by Liu.  This would have been done in order to provide a measurement tool with a compensating transmitter to calibrate receiver-induced errors in amplitude and phase without any interference due to a short distance between the compensating transmitters and a pair of receivers, as taught by Liu at para. 0027.
Regarding claim 7, modified Ritter fails to disclose wherein the calibrating device is substantially equally spaced between a pair of receiving antennas.

Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the calibrating device taught by Sinclair so that the calibrating device is substantially equally spaced between a pair of receiving antennas, as taught by Liu. This would have been done in order to provide a measurement tool without a prolonged length to reduce side effects and manufacturing costs, as taught by Liu at para 0025.

Claims 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter and Sinclair in view of US 2009/0302851 to Bittar et al. (hereinafter Bittar).
Regarding claim 9, modified Ritter fails to disclose circumferential grooves in an outer surface of the sensor body, each groove having an insulating layer deposited therein on which the antennas are wound.
Bittar discloses circumferential grooves in an outer surface of the sensor body (FIG. 2, regions 106 are formed on outer surface of module 102, para. 0027), each groove having an insulating layer deposited therein on which the antennas are wound (To mechanically support and protect the coil 104, a non-conductive filler material such as epoxy, rubber, fiberglass, or ceramics may be used in the reduced diameter regions 106, para. 0027).

Regarding claim 11, modified Ritter fails to disclose wherein the sensor cover further comprises one or more slots aligned substantially along a direction of magnetic moments generated by respective antennas underneath.
Bittar discloses a protective structure to be placed over the tilted antennas, the protective structure is a sleeve 1013 consisting of a tubular body 1014 having a pattern of windows 1016 arranged so as to be aligned with one or more tilted antennas (FIG. 10B and para. 0046). That is, Bittar discloses a sensor cover (sleeve 1013) comprising one or more slots (window 1016) aligned substantially along a direction of magnetic moments generated by respective antennas underneath (windows are aligned along a direction of magnetic moments generated by the antennas).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the sensor cover taught by Ritter to include one or more slots aligned substantially along a direction of magnetic moments generated by respective antennas underneath, as taught by Bittar. This would have been done in order to allow the generated magnetic moments to easily emanate from the tool body, as taught by Bittar at para. 0048.

Bittar discloses that for logging while drilling (LWD), downhole sensors 26 are located in the drill string 8 near the drill bit 14. The sensors 26 include directional instrumentation and a modular resistivity tool with tilted antennas for detecting bed boundaries. The directional instrumentation measures the inclination angle, the horizontal angle, and the rotational angle (a.k.a. "tool face angle") of the LWD tools (FIG. 1 and para. 0024). That is, Bittar discloses a tool face measurement sensor (sensors 26) configured to measure the angular position of the drill string relative to the wellbore.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Sinclair to include a tool face measurement sensor configured to measure the angular position of the drill string relative to the wellbore, as taught by Bittar. This would have been done in order to measure the inclination angle, the horizontal angle, and the rotational angle (a.k.a. "tool face angle") of the LWD tools, as taught by Bittar at para. 0024.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ritter and Sinclair in view of US 2008/0294344 to Sugiura (hereinafter Sugiura).
Regarding claim 14, modified Sinclair discloses a sensor body disposed in a drill string pocket (FIG. 2 of Ritter, sensor 109 disposed in sub 101), wherein electromagnetic signals are transmitted and received at multiple antennas on the sensor body (Fig. 1 of Sinclair, antennas 16, 18 and 20).

However, disposing multiple sensors in drill string pockets is well known in the art as evidenced by Sugiura.
Sugiura discloses a drill string 30 including a downhole drilling motor, a mud pulse telemetry system, and one or more additional sensors, such as LWD and/or MWD tools for sensing downhole characteristics of the borehole and the surrounding formation (FIG. 1, para. 0036). For example, Sugiura discloses an angular sensor 200 configured to measure the relative angular position between shaft 115 and housing 110 and deployed, for example, in control module 140 (FIG. 2). The angular sensor 200 includes first and second magnets 220A and 220B deployed on the shaft 115 and a plurality of magnetic field sensors 210A-H deployed about the circumference of the housing 110 (para. 0040). That is, Sugiura discloses multiple sensors (magnetic field sensors 210A-H) in drill string pockets (sensors 210 are disposed within shaft and thus are disposed in pockets).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Sinclair to dispose multiple sensor bodies in drill string pockets as taught by Ritter. This would have been done in order to sense downhole characteristics of the borehole and the surrounding formation, as taught by Sugiura at para. 0036

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858